Citation Nr: 1139691	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-37 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), hiatal hernia, gastroesophageal reflux disease (GERD) and gastroenteritis, including as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by frequent urination and incontinence, to include as secondary to service connected endometriosis and status-post hysterectomy.

3.  Entitlement to service connection for migraine headaches, to include as a residual of a thyroid immunization, and to include as secondary to service connected PTSD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which denied the Veteran's claims for service connection for a gastrointestinal disability, IBS, frequent urination with incontinence and migraine headaches.  Her request to reopen a claim for service connection for PTSD was also denied.

An October 2010 Decision Review Officer (DRO) decision granted the Veteran's claim for service connection for PTSD and assigned an initial rating.  A notice of disagreement objecting to the initially assigned rating was not received; this claim is therefore no longer before the Board for its consideration.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The service treatment records document multiple gastrointestinal complaints, including assessments of probable IBS in August 1989, gastroenteritis in June 1989 and gastritis in March 1990, as well as an "adverse reaction" to immunizations in January 1991.  Post service treatment records document assessments of GERD with a hiatal hernia and migraine headaches as well as an overactive bladder; no opinion regarding the etiology of these disabilities has been provided.  In addition, the post service clinical evidence of record does not document treatment for, or a current diagnosis of, IBS.    

The Veteran testified during her April 2011 hearing that her headaches began after receiving immunizations during service and that her urination difficulties began following her hysterectomy.  She further testified that her IBS and gastrointestinal symptoms began after her in-service sexual assault; the award of service connection for PTSD is based upon this sexual assault.  The Veteran generally alleged a continuity of gastrointestinal symptomology.  VA examinations are therefore required to determine the nature and etiology of the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any gastrointestinal disorder (to specifically include irritable bowel syndrome, hiatal hernia, gastroesophageal reflux disease, and gastroenteritis) found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive gastrointestinal evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a gastrointestinal disorder; and if so, what is the diagnosis or diagnoses?  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a gastrointestinal disorder had its onset during the Veteran's period of active duty service from November 1988 to November 1992; or, was such disorder caused by any incident or event that occurred during her period of service?  Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the cause of any currently diagnosed gastrointestinal disorder?  Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD caused a worsening of any currently diagnosed gastrointestinal disorder beyond its natural progress?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any genitourinary disorder (to specifically include any disorder manifested by frequent urination and incontinence) found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive genitourinary evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed any disorder manifested by frequent urination and incontinence; and if so, what is the diagnosis or diagnoses?  Is it at least as likely as not (50 percent or greater probability) that any such disorder had its onset during the Veteran's period of active duty service from November 1988 to November 1992; or, was such disorder caused by any incident or event that occurred during her period of service?  Is it at least as likely as not (50 percent or greater probability) that the Veteran's endometriosis and/or status-post hysterectomy is the cause of any current diagnosis of a disorder manifested by frequent urination or incontinence?  Is it at least as likely as not (50 percent or greater probability) that the Veteran's endometriosis and/or status-post hysterectomy caused a worsening of any current diagnosis of a disorder manifested by frequent urination and incontinence beyond its natural progress?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of migraine headaches found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive neurological evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed migraine headaches?  If so, is it at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service from November 1988 to November 1992; or, was such disorder caused by any incident or event that occurred during her period of service?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the cause of any currently diagnosed migraine headaches?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD caused a worsening of any currently diagnosed migraine headaches beyond their natural progress?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

